Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2013/0220499) in view of Takehiko (CN101417589A, English translation provided).
Regarding claim 1, Sanae discloses that, as illustrated in Fig. 1, a tire comprising
a tread portion (Fig. 1, item 2), wherein
the tread portion has three land portions (Fig. 1, items Ys and Yc) defined by two crown main grooves (Fig. 1, item 3) that continuously extend in a tire circumferential direction and that are arranged across a tire equator (Fig. 1, item Co),
the three land portions include two shoulder land portions (Fig. 1, item Ys) defined outward of the crown main grooves in a tire axial direction,
at least one of the shoulder land portions includes a plurality of main inclined grooves (Fig. 1, items 4, 5(5A), 10, 5(5B))) that extends so as to be inclined,
at least one of the main inclined grooves has an inner end that terminates in the shoulder land portion in a portion inward of a tread end (Fig. 1, item TE) in the tire axial 
the main inclined groove has a steeply-inclined portion (as shown) that extends so as to be inclined from the inner end toward the tread end, and a gently-inclined portion (as shown) that extends across the tread end from the outer end at an angle (as shown), relative to the tire axial direction, which is less than an angle of the steeply-inclined portion relative thereto (as shown).
However, Sanae does not explicitly disclose that, a length of the steeply-inclined portion is greater than a length of the gently-inclined portion. In the same field of endeavor, pneumatic tire, Takehiko discloses that, as illustrated in Fig. 1, the lug groove 5 crossing the tread end (Fig. 1, item e1) has a steeply-inclined portion and a gently-inclined portion (as shown). Takehiko discloses or suggests that the length of the steeply-inclined portion is greater than the length of the gently-inclined portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanae to incorporate the teachings of Takehiko to provide the lug groove in which a length of the steeply-inclined portion is greater than a length of the gently-inclined portion. Doing so would be possible to improve wet/drainage performance and the grip performance during rotation for the tire.
Regarding claim 2, Sanae discloses that, as illustrated in Fig. 2, in the tire the steeply-inclined portion (Fig. 2, item 7) at the angle (Fig. 2, item (90˚-θ7)), relative to the tire axial direction, which is greater than an angle of a reference line that is a straight line connecting between both ends of a groove center line of the main inclined groove, and

Regarding claim 3, Sanae discloses that, as illustrated in Figs. 1-2, in the tire the land portions include a crown land portion (Fig. 1, item Yc) defined between the two main crown main grooves (Fig. 1, item 3).
However, Sanae does not explicitly disclose that a width (Fig. 2, item Wc) of the crown land portion in the tire axial direction is 0.6 to 0.7 times a width (Fig. 2, item Ys) of each shoulder land portion in the tire axial direction. Sanae realizes that, the relationship of the width of the crown land portion in the tire axial direction to the width of each shoulder land portion in the tire axial direction is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a width (Fig. 2, item Wc) of the crown land portion in the tire axial direction is 0.6 to 0.7 times a width (Fig. 2, item Ys) of each shoulder land portion in the tire axial direction) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve high-speed running performance, especially steering stability during running in a circuit, as well as wet performance of the tire.
Regarding claim 4, Sanae discloses that, as illustrated in Fig. 2, in the tire an angle () of the steeply-inclined portion relative to the tire axial direction is 60 to 70 degrees ([0062], lines 1-4 from bottom).
Regarding claim 6, Sanae discloses that, as illustrated in Fig. 2, the first inclined sub-groove (Fig. 2, item 10) extends at an angle. Sanae discloses that, the second lug groove 5B is 
	Regarding claim 7, Sanae discloses that, as illustrated in Fig. 1, in the tire a rotation direction (Fig. 1, item F) is designed for the tread portion, and 
	a distance (see label of DD1 In attached annotated Figure I) from the first inclined sub-groove (Fig. 1, item 10) to the main inclined groove (Fig. 1, item 5(5A)) disposed forward thereof in the rotation direction is less than a distance (see label of DD2 in attached annotated Figure I) from the first inclined sub-groove to the main inclined groove disposed backward thereof in the rotation direction, on the tread end.


    PNG
    media_image1.png
    590
    492
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Sanae)
Regarding claim 10, Sanae discloses, as illustrated in Fig. 2, the length of the gently-inclined portion (Fig. 2, item 8) and one pitch length at which the main inclined grooves (Fig. 2, item 5(5A)) are aligned in the tire circumferential direction. 
However, Sanae does not explicitly disclose that the length of the gently-inclined portion is 0.25 to 0.35 times one pitch length at which the main inclined grooves are aligned in the tire circumferential direction. Sanae realizes that the length of the gently-inclined portion to one pitch length at which the main inclined grooves are aligned in the tire circumferential direction is a result effective variable.

Regarding claim 11, Sanae discloses the main inclined groove (Fig. 2, item 5(5A)) and Takehiko discloses the length of the gently-inclined portion is smaller than the length of the steeply-inclined portion. However, Takehiko does not explicitly discloses that, the length of the gently-inclined portion is 0.50 to 0.70 times the length of the steeply-inclined portion. Takehiko realizes that the length of the gently-inclined portion to the length of the steeply-inclined portion is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the length of the gently-inclined portion is 0.50 to 0.70 times the length of the steeply-inclined portion) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve wet/drainage performance and the grip performance during rotation for the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanae to incorporate the teachings of Takehiko to provide that the length of the gently-inclined portion is 0.50 to 0.70 times the length of the steeply-inclined portion. Doing so would be possible to improve wet/drainage performance and the grip performance during rotation for the tire.
12, Sanae discloses that, as illustrated in Fig. 2, in the tire an interval between the first inclined sub-groove (Fig. 2, item 10) and the second inclined sub-groove (Fig. 2, item 5(5B)) is less than the maximum groove width of the main inclined groove (Fig. 2, item 5(5A)) (as shown).
Regarding claim 13, Sanae discloses, as illustrated in Fig. 1, a phase difference with which a group of the grooves disposed in one of the shoulder land portions and group of the grooves disposed in the other of the shoulder land portions. However, Sanae does not disclose that the phase difference with which a group of the grooves disposed in one of the shoulder land portions and group of the grooves disposed in the other of the shoulder land portions are arranged is greater than the length of the second inclined sub-groove (Fig. 1, item 5(5B)). Hayashi discloses that, as illustrated in Fig. 1, the phase difference with which a group of the grooves disposed in one of the shoulder land portions and group of the grooves disposed in the other of the shoulder land portions are arranged is greater than the length of the second inclined sub-groove (Fig. 1, item 13(13A)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanae to incorporate the teachings of Takehiko to provide that the phase difference with which a group of the grooves disposed in one of the shoulder land portions and group of the grooves disposed in the other of the shoulder land portions are arranged is greater than the length of the second inclined sub-groove. Doing so would be possible to improve wet/drainage performance and the grip performance during rotation for the tire.
14, Sanae discloses that, as illustrated in Fig. 1, in the tire the phase difference is smaller than the one pitch length at which the main inclined grooves are aligned. However, Sanae does not explicitly discloses that the phase difference is 0.25 to 0.40 times the one pitch length at which the main inclined groove are aligned. Sanae realizes that the phase difference to the one pitch length at which the main inclined grooves are aligned is a result effective variable.  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the phase difference is 0.25 to 0.40 times the one pitch length at which the main inclined groove are aligned) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve wet/drainage performance and the grip performance during rotation for the tire.
Regarding claim 15, Sanae discloses the phase difference and the length of the steeply-inclined portion. However, Sanae does not explicitly disclose that a sum of the phase difference and the length of the steeply-inclined portion is greater than the one pitch length. Takehiko discloses that, as illustrated in Fig. 1, a sum of the phase difference and the length of the steeply-inclined portion is greater than the one pitch length.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanae to incorporate the teachings of Takehiko to provide that a sum of the phase difference and the length of the steeply-inclined portion is greater than the one pitch length. Doing so would be possible to improve wet/drainage performance and the grip performance during rotation for the tire.
Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanae and Takehiko as applied to claim 1 above, further in view of Murata (US 2019/0176531).
Regarding claim 5, Sanae in the combination discloses that, as illustrated in Figs. 1-2, in the tire the shoulder land portion includes the two main inclined grooves (Fig. 1, item 5(5A)) adjacent to each other in the tire circumferential direction, and a first inclined sub-groove (Fig. 1, item 10) disposed therebetween.
However, the combination does not disclose that the first inclined sub-groove extends across the tread end. In the same field of endeavor, pneumatic tire, Murata discloses that, as illustrated in Fig. 2, the narrow groove (Fig. 2, item 31b) in the block 31 extends across the tread end (Fig. 2, item E). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Murata to provide that the first inclined sub-groove extends across the tread end . Doing so would be possible to improve mud performance and uneven wear resistance of the tire, as recognized by Murata ([0003]).
Regarding claim 9, Sanae in the combination discloses that, as illustrated in Fig. 1, in the tire the shoulder land portion includes a second inclined sub-groove (Fig. 1, item 5(5B)) disposed outward of the first inclined sub-groove (Fig. 1, item 10) in the tire axial direction.   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanae and Takehiko as applied to claim 7.
Regarding claim 8, the combination discloses the main inclined groove and the first and second sub-grooves. However, the combination discloses the projections of both the main inclined groove and the first and second sub-grooves to a same direction (for example the tire rotation direction). 
In the same field of endeavor, pneumatic tire, Hayashi discloses that, as illustrated in Fig. 1, the main inclined groove (Fig. 1, item 30A(30)) is curved such that a groove center line projects backward in the rotation direction, and
the first inclined sub groove (Fig. 1, item 42A(42)) is curved (with the second sub-groove 41A(41)) such that a groove center line projects forward in the rotation direction (as shown).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hayashi to provide that the projections of both the main inclined groove and the first and second sub-grooves to different directions. Doing so would be possible to improve the driving stability while suppressing a decrease in the drainage performance of the tire, as recognized by Hayashi (col. 1, lines 56-60).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742